UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53668 NET TALK.COM, INC. (Exact name of Registrant as specified in its charter) Florida 20-4830633 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 1rive, Miami, FL (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(305) 621-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) duringthe preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated FileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ The Registrant had 9,719,800 shares of Common Stock, par value $0.001 per share, outstanding as of May 12, 2010. 1 Net Talk.com, Inc INDEX Part I Financial Information Page No. Item 1 Financial Statements Balance Sheets at March 31, 2010 (Unaudited) and September 30, 2009 3 Statement of Operations for the Three and Six Months Ended 4 March 31, 2010 and 2009 (Unaudited) Statements of Cash Flows for the Six Months Ended March 31, 2010 and 5 2009 (Unaudited) Notes to Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Conditions and 22 Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risks 39 Item 4 Controls and Procedures 39 Part II Other Information Item 1 Legal Proceedings 40 Item 1A Risk Factors 40 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 Defaults Upon Senior Securities 40 Item 4 Submission of Matters to a Vote of Security Holders 40 Item 5 Other information 40 Item 6 Exhibits 41 Signatures 42 2 Part I Item 1.Financial statements Net Talk.com, Inc. Balance Sheets March 31, September 30, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivables, net of allowance for bad debts of $11,273 and $1,042 Inventory Prepaid expenses Total current assets Telecommunication equipment and other property, net Intangible assets, net Deferred financing costs and other assets Total assets $ $ Liabilities and Stockholders' Deficit: Accounts payable $ $ Due to officer Accrued dividends Accrued expenses Current portion of senior secured convertible debentures - ($0 and $1,500,000 face value) Current portion of derivative liabilities - Total current liabilities Senior secured convertible debentures ($4,998,773 and $2,700,000 face value) Derivative liabilities Total liabilities Redeemable preferred stock $.001 par value, 10,000,000 shares authorized, 300 issued and outstanding - Stockholders' equity (Deficit): Common stock, $.001 par value, 300,000,000 shares authorized, 9,719,800 issued and outstanding, as of March 31, 2010 and September 30, 2009, respectively Preferred stock to be issued at future date(s) - Additional paid in surplus Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements 3 Net Talk.com, Inc. Statements of Operations Three Months Ended Six Months Ended March 31, March 31, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ $
